Citation Nr: 1615730	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to November 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran attended a Board hearing with the undersigned Veterans Law Judge (VLJ) in January 2016.  The transcript of such is associated with the record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Virtual VA contains records that are duplicative of what is in VBMS or irrelevant to the claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral pes planus pre-existed active service.

2.  The most probative evidence of record indicates that bilateral pes planus did not increase in severity during service.



CONCLUSION OF LAW

The criteria for service aggravation of bilateral pes planus have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with notice in October 2011, prior to the initial decision on the claim.  The letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran and his attorney have not identified any additional available, outstanding records pertinent to this claim.  Rather, at the 2016 Board hearing, the Veteran testified that he did not seek any medical treatment for his pes planus.

The Veteran was afforded a January 2012 VA examination in in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considered all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran testified at a January 2016 Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties under 38 C.F.R. 
§ 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2016 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service aggravation and post-service evidence of aggravation.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service connection for Bilateral Pes Planus

The Veteran contends that he has bilateral pes planus that was noted to have existed upon entrance to active service, and was made worse by his active service.  The Board acknowledges the Veteran's January 2016 Board hearing wherein his representative argues that he currently suffers from symptoms of pes planus.  

Where defects, infirmities, or disorders are noted in an examination report at entrance into service, the Veteran is not presumed sound and service connection is warranted only if a disorder is aggravated by active service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(a).  Where there is an increase in disability during service, the disability is considered aggravated, unless the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  

Here, on a service induction examination, the examiner determined there was bilateral mild, asymptomatic pes planus.  Thus, the Veteran's pes planus pre-existed service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the Veteran has provided competent and credible testimony of his current flat feet, there is evidence of a current disability.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The issue, then, is whether the pes planus was aggravated by service.

Here, the Board finds that the evidence of record supports a finding that the Veteran's bilateral pes planus did not increased in severity during active service.  STRs do not show aggravation.  Although an early November 1990 STR suggested that the Veteran was being discharged due to pre-existing pes planus and his right knee disorder, subsequent November 1990s STRs indicate he was discharge due to his right knee internal derangement.  There are no other treatment records related to pes planus.

The Veteran stated at the Board hearing that he had bilateral feet pain and that he did not seek current treatment.  He also stated he did not remember having feet pain during service, the pain was mostly in his knee.  By virtue of his initial claim, the Veteran essentially contended that his bilateral pes planus worsened during service, but he has not offered any argument as to how.  Although the Veteran is competent to report his feet symptoms, he is not competent to provide a medical opinion regarding aggravation, which requires medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that competent medical evidence is not necessarily required for etiology or diagnosis purposes); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  

Additionally, a January 2012 VA examination was conducted.  The Veteran reported his pes planus was diagnosed in 1989.  He stated he now had chronic disability from the flat feet but was not currently seeking treatment.  He reported pain on use of the feet.  After a clinical examination, the examiner found there was no indication of worsening related to the 20 days of active service.  Thus, the medical evidence of record indicates that no aggravation is shown.  To the extent that the Veteran's testimony suggests otherwise, it is outweighed by the medical evidence of record which is more probative.

As the competent, credible, and most probative evidence of record does not show an increase in severity of aggravation during service, service connection for bilateral pes planus is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral pes planus is denied.


REMAND

With regard to the Veteran's right knee disorder, the Veteran was afforded a VA examination in January 2012 at which point his right knee was noted to be normal with no signs of any disability or arthritis.  However, the Board further notes that at that examination it was noted on the examination that imaging of the right knee was performed but no report of such imaging is associated with the record.  

At his January 2016 Board hearing the Veteran testified that his right knee continues to cause pain and that he believes he has arthritis in the right knee, as he was told such is inevitable after a post-discharge surgery.  The Board notes that as the imaging from the January 2012 VA examination was not provided, such should be obtained and associated with the record to confirm that the Veteran's right knee does not show signs of degenerative arthritis.  

The Board also notes that at the January 2012 VA examination the examiner failed to provide an adequate opinion with regard to whether the Veteran's right knee disability is related to his service.  He only stated "his knee exam is benign and unrelated to his service activity."  However, the examiner failed to state the appropriate standard of at least as likely as not and did not provide any rationale for his opinion.  As the January 2012 examiner failed to provide an adequate opinion, if and only if imaging obtained from the January 2012 examination indicate a right knee disability, a new VA opinion should be obtained to determine whether such disability is related to his service. 

Finally, at the Board hearing, the Veteran reported private medical treatment for his hip and knee pain.  This should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for the Veteran's right knee.  The request for VA treatment records should include, but not be limited to, a search for January 2012 right knee imaging referenced in the January 2012 VA knee examination/medical opinion report.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3. After any additional records are associated with the claims file, obtain an addendum opinion from the January 2012 VA examiner as to the etiology of any current right knee disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must provide an opinion regarding whether there is a current right knee disability.

Second, regarding each currently diagnosed right knee disability, provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms and diagnoses therein.

4. Review the VA opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271(1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


